NUMBER 13-08-555-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ROBERTO PEREZ, JR.




On Petition for Writ of Mandamus




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Benavides

Per Curiam Memorandum Opinion (1)


 Relator, Roberto Perez, Jr., pro se, filed a petition for writ of mandamus in the above
cause on September 29, 2008. (2)  The petition for writ of mandamus is unclear; however,
to the extent that relator seeks review from this Court regarding actions of the trial court,
court reporters, district clerks, or otherwise, the Court DENIES the petition for writ of
mandamus.  See generally Tex. R. App. P. 52.3, 52.8.  
	To the extent that relator seeks a petition for writ of mandamus as against this
Thirteenth Court of Appeals, the Clerk of the Court is hereby directed to promptly forward
relator's petition for writ of mandamus to the Texas Court of Criminal Appeals.  

									PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this 6th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  This Court issued a memorandum opinion in our cause 13-03-00469-CV regarding relator's
conviction on December 21, 2006.  See Perez v. State, 216 S.W.3d 855, 857 (Tex. App.-Corpus Christi 2006,
pet. ref'd).  The Texas Court of Criminal Appeals refused relator's petition for discretionary review on
November 14, 2007.  Mandate was issued on January 28, 2008.